DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments filed in the Request for Continued Examination, filed July 19, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
Claim(s) 22 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clementi et al. (US 2012/0330288).
Clementi et al. disclose a device for treating tissue comprising a laser source. The lasers are used for biostimulating the tissue. The laser source has a wavelength between 532 and 13,000 nm (paragraph 0043). The specific laser has a wavelength of 10,600 nm, a power up to 50W and repetition frequency of 50 to 100 Hz. The device comprises a handpiece. The device may also use a combination of laser and radio frequency for combined treatment as an improved embodiment.  The radio frequency emission allows heating the tissues below the tissues exposed to the laser radiation, so that also the underlying collagen layers are subjected to heating, induced in this case by the radio frequency, and are subjected to a shrinking, which results in toning up the skin. The laser power is between 0.5 and 40 and the power of the radiofrequency between 4 and 18 W (paragraph 0080). 
Clementi et al. anticipate the instant claims.

Claim Rejections - 35 USC § 103 – Obviousness (New Rejection)
Claims 4, 6, 9-11, 21-23 and 29-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clementi et al. (US 2012/0330288) in view of Eckhouse et al. (WO 2008/068749).
Clementi et al. are discussed above and differ from the instant claims insofar as they do not disclose the frequency and power of the radiofrequency. 
Eckhouse disclose a system for treatment of skin tissue comprising and radiofrequency (RF) system and an optical system (Abstract). RF energy is applied to a skin region and laser energy is applied to a plurality of spots in the region. The laser light has a wavelength ranging from 500 nm to 11,000 nm. The Rf frequencies have a range between 100 kHz and 100 MHz (page 17, lines 10-20).  
It would have been obvious to one of ordinary skill in the art to have used a radiofrequency of between 100 kHz and 100 MHz for the device of Clementi et al. motivated by the desire to have used a suitable frequency for the treatment of skin. 

Conclusion
Claims 4, 6, 9-11, 21-23 and 29-30 are rejected.
Claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612